Name: Commission Regulation (EU) No 92/2010 of 2 February 2010 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards data exchange between customs authorities and national statistical authorities, compilation of statistics and quality assessment (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  information and information processing;  taxation;  cooperation policy;  economic analysis;  trade
 Date Published: nan

 3.2.2010 EN Official Journal of the European Union L 31/4 COMMISSION REGULATION (EU) No 92/2010 of 2 February 2010 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards data exchange between customs authorities and national statistical authorities, compilation of statistics and quality assessment (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 471/2009 of the European Parliament and of the Council of 6 May 2009 on Community statistics relating to external trade with non-member countries and repealing Council Regulation (EC) No 1172/95 (1), and in particular Article 6(1), Article 7(3), Article 8(3) and Article 9(3) thereof, Whereas: (1) Regulation (EC) No 471/2009 establishes a common framework for the systematic production of European statistics relating to the trading of goods with non-member countries. (2) It is necessary to specify the procedures for data exchange between customs authorities and national statistical authorities in order to ensure the comprehensive compilation of external trade statistics. (3) Provisions should be established on the compilation of monthly statistics in order to obtain harmonised and comparable results from all Member States, including rules for adjustments on delayed or incomplete records and data affected by confidentiality provisions. (4) In order to be able to asses the quality of the statistics transmitted to the Commission (Eurostat), implementing measures are necessary concerning the modalities and structure of the quality report. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on statistics relating to the trading of goods with non-member countries, HAS ADOPTED THIS REGULATION: Article 1 Data exchange modalities between customs authorities and national statistical authorities 1. National customs authorities shall provide their national statistical authorities without delay and at the latest during the month following the month the customs declarations were accepted or were subject to decisions by customs pertaining to them, with the records on imports and exports from customs declarations lodged with them. 2. With effect from the date of implementation of the mechanism for mutual data exchange by electronic means pursuant to Article 7(2) of Regulation (EC) No 471/2009, customs authorities shall provide daily copies of the data from customs declarations lodged with them to the customs authority of the Member State indicated on the record as: (a) the Member State of destination, on import; (b) the Member State of actual export, on export. The customs authority in the Member State of destination, on import, and the Member State of actual export, on export, shall forward the import and export records from these customs declarations without delay, and at the latest during the month following the month the customs declarations were accepted or were subject to decisions by customs pertaining to them, to their national statistical authorities. 3. The customs authorities shall provide the national statistical authorities with revised records on imports and exports where statistical data already provided are amended or changed. 4. The customs authorities shall verify, at the request of the national statistical authorities, the correctness and completeness of the records on imports and exports provided by them. Article 2 Compilation of European statistics on imports and exports of goods 1. National statistical authorities shall compile monthly statistics from: (a) records on imports and exports provided by customs authorities pursuant to Article 1; (b) data provided by the economic operator in the case of customs simplifications pursuant to Article 4(2) of Regulation (EC) No 471/2009; (c) data sources for specific goods and movements pursuant to Article 4(4) of Regulation (EC) No 471/2009. 2. National statistical authorities shall compile external trade statistics by: (a) compiling Member State, indicating the Member State reporting external trade statistics to Eurostat; (b) reference period; (c) trade flow; (d) statistical value in national currency without decimals; (e) quantity expressed in kg without decimals; (f) quantity expressed in supplementary units; (g) goods code; (h) Member State where the customs declaration is lodged; (i) Member State of destination on import. However, for those import records where customs data on the Member State of destination are not available, the country code QV should be indicated when it is presumed that the Member State of destination is different from the Member State where the customs declaration is lodged; (j) Member State of actual export on export. However, for those export records where customs data on the Member State of actual export are not available, the country code QV should be indicated when it is presumed that the Member State of actual export is different from the Member State where the customs declaration is lodged; (k) country of origin on import; (l) country of consignment/dispatch on import. However, if the country of consignment/dispatch is a Member State, the country of origin shall be indicated in the case of non-EU origin or, failing this, the country code QW shall be used; (m) country of last known destination on export; (n) statistical procedure; (o) nature of transaction code either with one or two digits. However, for those records where customs data on the nature of transaction are not available, the code 0 should be indicated at one digit level; (p) granted preference code on import; (q) mode of transport at the frontier; (r) internal mode of transport; (s) container. 3. The statistics shall contain adjustments on delayed or incomplete records. The adjustments shall indicate the statistical value at least with a breakdown by partner country, goods code at chapter level of the Combined Nomenclature and monthly reference period. The adjustments shall be on the basis of sound and competent appraisal or scientific methods. 4. Member States may compile less detailed information than specified in Article 6(1) of Regulation (EC) No 471/2009 for individual transactions below the statistical value threshold. However, as a minimum, data on the total monthly statistical value of both imports and exports shall be transmitted to the Commission (Eurostat). 5. The statistics shall contain data affected by confidentiality provisions in the compiling Member State. National statistical authorities shall flag the data to be considered as confidential in such a way that as much information as possible can be disseminated, at least at chapter level of the Combined Nomenclature, provided confidentiality is thereby ensured. Article 3 Quality assessment 1. In line with the quality criteria defined in Article 9(1) of Regulation (EC) No 471/2009, the Commission (Eurostat) shall carry out an annual quality assessment based on quality indicators and requirements agreed beforehand with the national statistical authorities. 2. The Commission (Eurostat) shall prepare a partially pre-filled draft quality report for each Member State. Draft quality reports shall be sent to the Member States by 30 November, following the reference year. 3. Member States shall supply the Commission (Eurostat) with their completed quality reports within 8 weeks of receipt of the pre-filled draft quality reports. 4. The Commission (Eurostat) shall assess the quality of the statistics transmitted on the basis of data and quality reports provided by the Member States and prepare an assessment report for each Member State. 5. The Commission (Eurostat) shall prepare and disseminate a summary quality report covering all the Member States. It will include the main quality indicators and the information collected by means of the quality reports. Article 4 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 152, 16.6.2009, p. 23.